Case 1:20-cv-00278-MAC-ZJH Document 8 Filed 10/27/20 Page 1 of 2 PageID #: 31




UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


RYAN D. MALONE,                                   §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:20-CV-278
                                                  §
WARDEN, FCC BEAUMONT,                             §
                                                  §
                Respondent.                       §

    MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Ryan D. Malone, a prisoner confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

         The court ordered that this matter be referred to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends dismissing the petition.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. The petitioner

filed objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.

         The petitioner contends that his conviction for being a felon in possession of a firearm is

invalid in light of the United States Supreme Court’s ruling in Rehaif v. United States,    U.S. ,
Case 1:20-cv-00278-MAC-ZJH Document 8 Filed 10/27/20 Page 2 of 2 PageID #: 32




139 S. Ct. 2191, 2200 (2019). In Rehaif, the Supreme Court held that, in addition to proving that

the defendant knowingly possessed a firearm, the Government must prove that the defendant knew

he belonged to a category of persons who are barred from possessing a firearm. Id. at 2200. The

decision does not establish that the petitioner may have been convicted of a nonexistent offense;

it only establishes the Government’s burden of proof in a prosecution under 18 U.S.C. § 922(g) and

§ 924(a)(2). Therefore, the petitioner’s claims do not meet the requirements set forth in Reyes-

Requena.

                                            ORDER

       Accordingly, petitioner’s objections (#3) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#2)

is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.


           Signed this date
           Oct 27, 2020




                                                2
